DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, write claims in a clear & concise manner:
 “crash absorbing member adapted to absorb forces” (line 1) is not clear. How is the crash absorbing member “adapted to” absorb forces?  Examiner suggests the following amendment to the claim --crash absorbing member absorbs forces--.
“crash absorbing member is adapted to be located” (line 2) is not clear. How is the crash absorbing member “adapted to be located in a front second? Examiner suggests the following amendment to the claim --crash absorbing member is located--. See same deficiency in claim 10. 
 “to be connected to a portion of the vehicle chassis” (lines 3-4) is not clear. Examiner suggests the following amendment to the claim --connected to a portion of the vehicle chassis--.
	Regarding claims 4, 9, and 18, “adapted” is not clear. 
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding claim 1:
 “front section at a front end of vehicle chassis” (lines 2-3) is redundant, 
 “such that when the crash absorbing member is mounted in the vehicle” (lines 6-7 and 13) is not needed in the claim since the crash absorbing member is located in a vehicle. See same deficiencies in the end of claim 3, 4 and 9 
 “whereby the extrusion direction of the first extruded profile extends substantially in the transverse direction (y)” (lines 8-9) is redundant in the claim.
Regarding claim 13, “first extruded profile is extruded” (line 2) is redundant. 
Regarding claim 16, “a first and a second front node,” (line 2) needs to be changed to --first and second front nodes--.
Regarding claim 18, “when the front subframe is mounted in the vehicle” (line 3-4) is not needed in the claims since the crash absorbing member is located in a vehicle.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The recitations of the specific features of a crash absorbing member in claim 1 including especially the construction of two cells being defined by outer walls and at least one intermediate wall has a main extension direction in the transverse direction (y) and a second extension direction extends substantially in a vertical direction (z) is located in front section at a bottom portion of the front end of a vehicle chassis is not taught nor is fairly suggested by the prior art of record. 
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other crash absorbing members similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI L LYJAK/Primary Examiner, Art Unit 3612